Citation Nr: 1647406	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  12-22 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for hepatitis C (HCV).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active military service from March 1980 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for HCV and assigned an initial rating of 0 percent (noncompensable), effective April 1, 2009.  The RO in Philadelphia, Pennsylvania-via a December 2012 rating decision, granted an initial 20-percent rating effective from the date of initial entitlement.  The Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).  The Philadelphia RO exercises current jurisdiction of the claims file.

In March 2013, the Veteran testified at a Board hearing via video teleconference before a Veterans Law Judge (VLJ) who is no longer at the Board.  A transcript of the hearing testimony is associated with the claims file.  In an August 2016 letter, the Board informed the Veteran that the hearing VLJ was no longer at the Board and inquired if he desired another hearing.  See 38 C.F.R. § 20.707 (2015).  The letter informed the Veteran that if no response was received within 30 days of the date of the letter, it would be presumed that he did not desire another hearing.  To date, VA has not received a response.

In January 2015, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The preponderance of the evidence shows that the Veteran's HCV is manifested by several symptoms, to include daily fatigue and arthralgias, but without hepatomegaly or incapacitating episodes with accompanying symptoms of 4 to 
6 weeks duration during the prior 12 months.


CONCLUSION OF LAW

The requirements for an initial evaluation higher than 20 percent for HCV are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.114, Diagnostic Code (DC) 7354 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date for the HCV have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Hence, there is no need to discuss compliance with the VCAA notice requirements.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  His VA and non-VA records are in the claims file.  Further, the Board remanded to insure that all available treatment records were obtained and for a current examination.  The Veteran did not complete and return the release forms the AMC provided in February 2015.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He was asked again in October 2015 to complete and return a VA Form 21-4142 for each private physician who treated him for HCV.  Moreover, at the 2015examination, the Veteran informed the examiner that he did not desire that the Disability Benefits Questionnaire (DBQ) be accomplished.

As concerns the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Rating Criteria

The Veteran's HCV is rated under 38 C.F.R. § DC 7354.  Under these criteria, a 100-percent rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  

A 60- percent rating is warranted where HCV manifests with for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.

A 40-percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period  

A 20-percent rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  

Note (1) indicates that sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code, but should not be based on the same signs and symptoms as the basis for evaluation under DC 7354.  Note (2) indicates that, for purposes of evaluating conditions under DC 7354, incapacitating episode' means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  In addition, the term "inability to gain weight" means that there has been substantial weight loss with an inability to regain it despite appropriate therapy, and "baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112.

The schedular rating for HCV under DC 7354 involves successive rating criteria; i.e., the criteria for a higher rating include those of a lesser rating, such that the higher rating is not warranted if the criteria for the lower rating are not met.  See Camacho v. Nicholson, 21 Vet. App. 360, 366-667 (2007) (explaining that where a DC establishes a successive rating criteria, a claimant must meet all of the requirements of a lower rating criteria before he can be eligible for a higher rating criteria); see also Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed.Cir.2013) (distinguishing between rating schedules that establish successive rating criteria from those where the criteria necessary for a higher rating are not dependent upon meeting the criteria of a lower rating and noting that it was not error by stating that § 4.7 does not apply).  

Discussion

By way of history, the Veteran was involved in a motorcycle accident in the 1990s during his active service.  His treatment at a civilian hospital included a blood transfusion from which he probably contracted HCV.  Hence, a March 2010 rating decision granted service connection, effective in April 1, 2009.  A noncompensable rating was assigned under DC 7354 (03/22/2010 Rating Decision-Narrative).  The Board's analysis will focus on whether a higher rating is warranted under that DC.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").  

Private treatment records dated in November 2008 state that the Veteran's symptoms included malaise and very significant fatigue.  There was no evidence of abdominal pain or hepatosplenomegaly.  His weight was noted as 216 pounds.  (04/23/2009 Non-Government Facility, p. 5)  An April 2008 entry notes that the Veteran weighed 220 pounds, and that he was on a liver cleansing diet.  Physical examination of the abdomen revealed no masses or hepatosplenomegaly or tenderness to palpation.  Id. at 13.  By April 2009, the Veteran was told that no further effective treatment was available, and that he should seek assistance from VA for his fatigue.  He had undergone a regimen of interferon treatment without effective response, and he weighed 206 pounds at that session.  Id.  at 9.

The June 2009 VA examination report reflects that the Veteran reported a 20-pound weight gain over the prior year.  He also reported frequent abdominal pain at the mid-abdomen but denied any abdominal distension.  The Veteran complained that his symptoms were near-constant, and that he was unable to go to work, and that he had a poor response to interferon.  He denied any incapacitating episodes.  The Veteran reported that his last treatment was two years earlier, and the examiner noted that continuous treatment for the disease was not needed.  The Veteran denied any current fatigue at the examination, but he also reported that fatigue made it hard for him to do much.  Physical examination revealed the Veteran's weight as 205 pounds and as well developed and well nourished.  There was no jaundice, and the scar residual from the interferon injections was asymptomatic.  Examination of the abdomen was negative for findings of liver enlargement.  The examiner noted that the HCV did not cause general muscle weakness or wasting, and that the Veteran's CBC blood panel and liver function test results were within normal limits.  The hepatitis panel was negative for hepatitis A and B but positive for C.

In a letter dated in June 2012, J.V., D.O. (06/26/2012 Non-Government Facility), noted that the Veteran was a new patient who had been treated at his clinic since May 2011.  He noted the Veteran's symptoms as daily fatigue since 2010 as well as diffuse arthralgias and myalgias secondary to his chronic HCV.  Dr. V also noted episodic confusion approximately every 4 weeks, and right upper quadrant (RUQ) and right lower quadrant (RLQ) pain that is both sharp and dull.

The September 2012 VA general examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The examiner noted that the Veteran's physical examination was normal, except for the symptoms noted as reported by the Veteran.  The examiner noted that continuous medication was not needed; and, that the signs and symptoms of the Veteran's infection were daily fatigue and arthralgias.  Id. at 7.  The examiner also noted incapacitating episodes of at least 2 but less than 4 weeks during the past 12 months.  Id. at 8.

At the March 2013 hearing, the Veteran took issue with a number of the examiner's notations in the September 2012 examination report.  The examination report reflects that the examiner noted that the Veteran was able to drive, as shown by the fact that he had driven himself to the examination.  The Veteran testified, however, that the examiner did not note his reports that frequently he had to pull over while driving and rest or nap due to his constant fatigue.  He also disputed the examiner's notation that he was not currently on medication.  The Board notes, however, that the Veteran's testimony did not constitute a denial or contradiction but an explanation for why he was not then currently on medication.  He testified further that neither did the examiner note that he experienced nausea, and just generally did not feel good, or his quadrant pain from the HCV, both of which were noted by Dr. V.  As to how he spent a typical day, the Veteran testified that he spent a lot of time just watching TV or lying down.  He also testified that his wife drove him to the hearing.

In response to questions from the VLJ, the Veteran testified that his reported pain was at the area just beneath the rib cage, and it occurred during examinations when he would lie down and the doctor exerted downward pressure.  He testified that the pain was not on one side or the other but all across the abdominal region.  The Veteran also testified to daily nausea, and that he did not eat as much as he once did as a result.  The extent of his nausea resulted in his taking a nausea pill approximately twice a week.  He denied any recent weight loss, though he did have some when he resided in the state of Washington.  The Veteran testified that he had to stay in bed all day due to fatigue a couple of times a week.  Generally he was in bed by 7:00 p.m., but he did not sleep through the night, as he awoke 5 to 6 times.  He attributed his sleep difficulty to fatigue.  He usually arose and started his day between 7:00 and 8:00 a.m.

The Veteran is fully competent to report the symptoms of his disability, and the rating criteria for HCV clearly reflect that they are dependent on the subjective reports of the claimant to a significant degree.  Hence, the Board acknowledges the Veteran's hearing testimony and applies it to the rating criteria appropriately.  Although neither the 2009 nor 2012 VA examination report notes RUQ pain, Dr. V did.  This may be explained by the fact that perhaps the Veteran's reported RUQ pain is not constant but intermittent, as it was not noted in the physical examination part of the VA examination reports.  Nonetheless, even inferring that it is, the Veteran's testimony/statements and the objective findings noted on the examination reports of record show that his HCV more nearly approximates the currently assigned 20-percent rating.  38 C.F.R. §§ 4.10, 4.114, DC 7354.  

The Veteran's testimony reflected the absence of anorexia, vomiting, and weight loss.  Further, the medical evidence reflects physical exams for, but not finding of hepatomegaly.  DC 7354 note the first criteria for a 40-percent rating in the conjunctive, which means that all must be present, not some or one.  See Camacho, 21 Vet. App. at 363.  As concerns a higher rating on the basis of incapacitating episodes, the September 2012 examination report reflects that they were for less than 4 weeks, in addition to the fact that there is no evidence that they were accompanied by two of the listed symptoms, anorexia and vomiting-which also are listed in the conjunctive.  See DC 7354.  Even were the Board to consider the Veteran's testimony of having to stay in bed all day a couple of times a week as incapacitating episodes, there is no evidence that they were accompanied by treatment by a physician per Note (2) to 38 C.F.R. § 4.114, DC 7354.

As noted in the discussion of VCAA compliance, the January 2015 Board remand directed a current examination, which the AMC in fact arranged.  The December 2015 examination report, however, reflects that the Veteran reported that his HCV had been stable on a new medication for the prior 9 weeks; and, he did not desire that the DBQ be completed.  Thus, per the Veteran's request, it was not.  In light of this evidence, the Board finds substantial compliance with its prior remand directive.

The ameliorating effects of medication are not for consideration in determining the severity of a disability, unless it is specifically listed in the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Nonetheless, since the Veteran did not desire that the examiner complete the DBQ, there is no factual basis on which to note and assess the current symptoms of the Veteran's HCV.  As such, the Board based its finding and conclusion on the available medical and lay evidence of record 

The Board acknowledges Dr. V's notation of episodic confusion, and the fact the Veteran's testimony emphasized the impact of his confusion on his ability to focus on his work.  The Board notes, however, that confusion is not among the symptoms listed in the HCV rating criteria; and, there is no medical determination, to include by Dr. V., that the episodic confusion is due to the HCV.  In any event, the Veteran is service-connected for other disabilities, to include anxiety disorder, for which he is separately rated.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (separate ratings are available for different symptoms of a disability).  This is addressed further in the remand portion of the decision below.

In light of all of the above, the Board finds that the preponderance of the evidence shows the Veteran's HCV disability picture is more nearly approximated the assigned 20-percent rating throughout the entire rating period.  38 C.F.R. §§ 4.1, 4.10, 4.114, DC 7354.

Extraschedular

The Veteran's lay reports at the VA examinations, and his hearing testimony, raise the issue whether referral for consideration of a higher rating on an extraschedular basis is indicated.  See Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).  The Board finds that it is not.

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation Service (Director), upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an extra-schedular basis in the first instance.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extra-schedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extra-schedular rating.  Bagwell, 9 Vet. App. at 339.

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The discussion of the evidence set forth earlier in this decision reflects that the Veteran's HCV is manifested by symptoms, to include daily fatigue and arthralgias and myalgias.  Such symptoms are contemplated by the schedular rating criteria for HCV.  This means that the rating criteria both describe and contemplate his disability, which also means that his disability does not present with an exceptional disability picture.  Id.  In the absence of an exceptional disability picture, there is no basis for referral of extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

When the Veteran's disabilities are considered cumulatively, the evidence currently of record, shows that the Veteran's total combined rating of 70 percent contemplates cumulative disability picture of his disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2015).  Further, there was no assertion or testimony as concerned the other disabilities.


ORDER

Entitlement to an initial rating higher than 20 percent for HCV is denied.


REMAND

The September 2012 examination report at page 14 reflects that the examiner opined that, while the Veteran's HCV rendered him incapable of performing his prior occupation, he still was capable of other less-demanding sedentary work.  As noted, service connection is in effect for other disabilities with a total combined rating of 70 percent, with one rated at 40-percent disabling.  38 C.F.R. § 4.16.  In light of this, he meets the schedular criteria under § 4.16(a).  On the other hand, the current occupational impairment of each of those disabilities, to include the collective impact, has not been assessed.

The Board finds that the HCV issue (to include on an extraschedular basis) is not impacted by this remand because there is no indication that the record is not complete for this issue and the above finding that the Veteran's disabilities are adequately contemplated by the rating schedule. 

Accordingly, the case is REMANDED for the following actions:

1.  Associate all treatment records extant generated since the December 2015 Supplemental Statement of the Case (SSOC) with the claims file.

2.  After the above is complete, request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  As appropriate, the specialist should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of his education and work experience) and any types of employment that would remain feasible despite the functional impact of his service-connected disabilities).

3.  After completion of all of the above, readjudicate the matter on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


